Title: To Benjamin Franklin from Jonathan Williams, Sr., 16 November 1770
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Boston Novr 16 1770
Since I Clos’d my letter I Received your Verry agreeable favour adviceing of the good fortune of Our Cousin Nancey in her Maraige too Capt. Clark. We Wish them all Happiness We are much Pleased With the Connection. Our Young folks are aquanted With his Late Uncles Famley that Lives at Salem. I Will take Particular Care to have a thrrough Repaire to the Tomb.
I have Given your Account Credit for the Balance of my Lottery Account £38 3s. Sterling. I am your Dutifull Nephew and Humble Servant
Jona Williams
To Benja Franklin Esqr
 
Addressed: To / Benjamin Franklin Esqr / at Mrs Stevinson in Cravin Street / London / per Scot
